DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2005/0229561 to Nepsund et al. (hereinafter referred to as Nepsund).
	In regard to claim 1, Nepsund discloses a filtration system housing (48) for a filtration system (40) that is capable of removing particulates from air. The housing (48), as best shown in figures 2 and 8 – 18, includes a plurality of walls defining a chamber for receiving pressurized air. The ribs (250, 290) forms a reinforcing member at least partially surrounding the walls. Two of the walls are shown to be curved walls, such that the housing has a generally racetrack shape. These walls can be considered to be contoured to include a spatial curvature extending along a portion of the wall. 

	In regard to claim 9, as best shown in figure 9, each of the walls includes a flange (186, 210) protruding form a top edge or a bottom edge of the wall. 
	In regard to claim 10, the chamber is associated with an inlet (64) for receiving pressurized air and an outlet (66) for removing pressurized air. 
	In regard to claim 11, the housing of Nepsund includes all of the required structural limitations and is considered to be capable of withstanding a pressure of at least 3.1 psig. 
	
Allowable Subject Matter
Claims 2 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claims 2 – 7, Nepsund is considered to represent the closest prior art. Nepsund includes two curved walls, which can be considered to be walls that art contoured to include a spatial curvature extending along a portion of the wall. In regard to claim 2, there is no teaching or suggestion for the curved walls to be contoured in a wave shape and to bulge outwardly along the spatial curvature. In regard to claim 3, there is no teaching or suggestion for the curved walls to have a cross section with a 
	In regard to claims 12 – 18, Nepsund is also considered to represent the closest prior art. All of the walls of the housing in Nepsund, except for the cover appear to be formed unitarily. In regard to independent claim 12, there is no teaching or suggestion in Nepsund for forming a first wall having a first end and a second end; bending the first wall to form a spatial curvature extending between the first end and the second end; attaching the first wall to one or more secondary walls to define a chamber; and attaching a reinforcing member to the first wall and to the secondary walls so that the reinforcing member is at least partially surrounding the first wall and the secondary walls. Claims 13 – 18 depend from claim 12 and are allowed for a t least the same reason as claim 12. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Brisebois (US 2017/0312676) discloses a similar filtration system housing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773